 TENNESSEE PACKERS, INC.191Tennessee Packers, Inc., Frosty Morn DivisionandAmalgamated Meat Cutters and Butcher WorkmenofNorth America,AFL-CIO, Local 405. Cases26-CA-1388 and 26-CA-1545June 24, 1968SECOND SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND ZAGORIAOn June 3, 1966, the National Labor RelationsBoard issued its Supplemental Decision and Orderin Case 26-CA-1388,' and on September 30, 1966,itsSupplementalDecision and Order in Case26-CA-1545,2 both involving the same parties. Ineach case the Board adopted' the Trial Examiner'sSupplemental Decision and Recommended Orderrespecting the amounts of backpay due the nameddiscriminatees for losses resulting from the Respon-dent's discrimination against them. Thereafter theBoard instituted proceedings to enforce its backpayorders in the United States Court of Appeals for theSixth Circuit.Meanwhile the Respondent took steps to settlethe cases. On July 13, 1967, the Regional DirectorforRegion 26 sent a letter to the Respondentagreeing to a proposed settlement. After beingtelephonically advised by the Union that the com-promise was unacceptable to it, however, the Re-gionwithdrewapprovalandenforcementproceedings were resumed.On March 6, 1968, the court issued itsper curiamopinion denying enforcement and remanding thecases to the Board, with the statement that "Wesuggest, therefore, the Board's consideration of car-rying through with the settlement made,as a meansof protecting the government's reputation for fairdealing with its citizens."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon reconsideration of the proceedings in thesetwo cases, and in the light of the court's opinion,we have decided to approve the settlement termsconsistent with the aforementioned letter of July13, 1967.ORDERIt is hereby ordered that the Respondent, Ten-nessee Packers, Inc., Frosty Morn Division, its of-ficers, agents, successors, and assigns, shall makewhole Ophelia Hutchinson, Claudine Warren, Myr-tleLane, Ann Black, and Shirley Holt by paymentto each of them the amounts set opposite theirnames, less deductions for social security and taxwithholdings required by Federal and state laws:Ophelia Hutchinson$1,025Claudine Warren925Myrtle Lane392Ann Black2,270Shirley Holt3641158 NLRB 13162 160 NLRB 14964With one minor modificationin Case 2e-CA-1388.172 NLRB No. 26